Exhibit Trinity Capital Corporation First Fiscal Year Certification of the Principal Executive Officer Pursuant to Section 111(b) of EESA Fiscal Year Ended December 31, 2009 I, William Enloe,the President and Chief Executive Officer of Trinity Capital Corporation (“Trinity”), certify, based on my knowledge, that Trinity’s TARP period began on March 27, 2009, the closing date of the agreement between Trinity and the U.S. Treasury, and further certify, based on my knowledge that: (i)The compensation committee of Trinity discussed, reviewed, and evaluated with senior risk officers at least every six months during the period beginning on September 14, 2009, and ending with the last day of Trinity’s fiscal year ended December 31, 2009 (the applicable period), the senior executive officer (SEO) compensation plans and the employee compensation plans and the risks these plans pose to Trinity; (ii)The compensation committee of Trinity identified and limited during the applicable period any features of the SEO compensation plans that could lead SEOs to take unnecessary and excessive risks that could threaten the value of Trinity, and during that same applicable period identified any features of the employee compensation plans that pose risks to Trinity and has limited those features to ensure that Trinity is not unnecessarily exposed to risks; (iii)The compensation committee reviewed, at least every six months during the applicable period, the terms of each employee compensation plan and identified any features of the plan that could encourage the manipulation of reported earnings of Trinity to enhance the compensation of an employee, and has limited any such features; (iv)The compensation committee of Trinity will certify to the reviews of the SEO compensation plans and employee compensation plans required under (i)and (iii)above; (v)The compensation committee of Trinity will provide a narrative description of how it limited during any part of the most recently completed fiscal year that included a TARP period the features in: (A) SEO compensation plans that could lead SEOs to take unnecessary and excessive risks that could threaten the value of Trinity; (B) Employee compensation plans that unnecessarily expose Trinity to risks; and (C) Employee compensation plans that could encourage the manipulation of reported earnings of Trinity to enhance the compensation of an employee; (vi)Trinity required that bonus payments, as defined in the regulations and guidance established under section 111 of EESA (bonus payments), of the SEOs and twenty next most highly compensated employees be subject to a recovery or “clawback” provision during any part of the most recently completed fiscal year that was a TARP period if the bonus payments were based on materially inaccurate financial statements or any other materially inaccurate performance metric criteria; (vii)Trinity prohibited any golden parachute payment, as defined in the regulations and guidance established under section 111 of EESA, to an SEO or any of the next five most highly compensated employees during the period beginning on June15, 2009, and ending with the last day of Trinity’s fiscal year ended December 31, 2009; (viii)Trinity limited bonus payments to its applicable employees in accordance with section 111 of EESA and the regulations and guidance established thereunder during the period beginning on June 15, 2009, and ending with the last day of Trinity’s fiscal year ended December 31, 2009; (ix)The board of directors of Trinity established an excessive or luxury expenditures policy, as defined in the regulations and guidance established under section 111 of EESA, by September 14, 2009; this policy has been provided to the U.S.Treasury and its primary regulatory agency; Trinity and its employees have complied with this policy during the applicable period; and any expenses that, pursuant to this policy, required approval of the board of directors, a committee of the board of directors, an SEO, or an executive officer with a similar level of responsibility were properly approved; (x)Trinity will permit a non-binding shareholder resolution in compliance with any applicable Federal securities rules and regulations on the disclosures provided under the Federal securities laws related to SEO compensation paid or accrued during the period beginning on June15, 2009, and ending with the last day of Trinity’s fiscal year ended December 31, 2009; (xi)Trinity will disclose the amount, nature, and justification for the offering during the period beginning on June 15, 2009, and ending with the last day of Trinity’s fiscal year ended December 31, 2009 of any perquisites, as defined in the regulations and guidance established under section 111 of EESA, whose total value exceeds $25,000 for any employee who is subject to the bonus payment limitations identified in paragraph (viii); (xii)Trinity will disclose whether Trinity,the board of directors of Trinity or the compensation committee of Trinity has engaged during the period beginning on June15, 2009, and ending with the last day of Trinity’s fiscal year ended December31, 2009, a compensation consultant; and the services the compensation consultant or any affiliate of the compensation consultant provided during this period; (xiii)Trinity has prohibited the payment of any gross-ups, as defined in the regulations and guidance established under section 111 of EESA, to the SEOs and the next twenty most highly compensated employees during the period beginning on June15, 2009, and ending with the last day of Trinity’s fiscal year ended December31, 2009; (xiv)Trinityhas substantially complied with all other requirements related to employee compensation that are provided in the agreement between Trinity and the U.S. Treasury, including any amendments; (xv)Trinity submitted to the U.S. Treasury a complete and accurate list of the SEOs and the twenty next most highly compensated employees for the current fiscal year and the most recently completed fiscal year, with the non-SEOs ranked in descending order of level of annual compensation, and with the name, title, and employer of each SEO and most highly compensated employee identified; and (xvi)I understand that a knowing and willful false or fraudulent statement made in connection with this certification may be punished by fine, imprisonment, or both. (See, for example, 18 U.S.C. 1001.) By: /s/ William Enloe William Enloe President and Chief Executive Officer Trinity Capital Corporation Dated: March 16, 2010
